NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               MICHAEL P. PAALAN,
                 Claimant-Appellant

                           v.

   PETER O'ROURKE, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2018-1517
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-442.
                ______________________

                 Decided: July 16, 2018
                ______________________

   MICHAEL P. PAALAN, Savannah, GA, pro se.

    MOLLIE LENORE FINNAN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR., CHAD A. READLER; AMANDA BLACKMON,
Y. KEN LEE, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                ______________________
2                                        PAALAN v. O'ROURKE




Before O’MALLEY, CLEVENGER, and REYNA, Circuit Judges.
PER CURIAM.
    Michael P. Paalan appeals from the final decision of
the United States Court of Appeals for Veterans Claims,
which denied his claims to veterans benefits related to his
period of service from June 29, 1989 to January 17, 2006
on the ground that his dishonorable discharge from that
period of service is a bar to eligibility for veterans’ bene-
fits. Paalan v. Skulkin, No. 16-0442, 2017 WL 5046368
(Vet. App. Nov. 3, 2017). We dismiss.
                              I
    While on active duty in military service in 1995, Mr.
Paalan was arrested and charged with violations of the
Uniform Code of Military Justice for premeditated mur-
der, weapons possession, and drug offenses. He pleaded
guilty to all charges, and was sentenced in April 1996 by
court martial to imprisonment, forfeiture of all pay and
allowances and a dishonorable discharge.         Effective
January 17, 2006, Mr. Paalan was dishonorably dis-
charged. He remained incarcerated until 2014.
   During his incarceration, Mr. Paalan claimed that
prison officials violated his rights by denying him medical
care in 1997. His claim was rejected by the United States
Court of Appeals for the Tenth Circuit on the ground that
he remained on active duty at the time of his alleged
denial of medical care. Because established law precludes
active duty servicemen from suing for injuries arising out
of service, see Feres v. United States, 340 U.S. 135, 146
(1950), the Tenth Circuit rejected Mr. Paalan’s claim. In
holding that Mr. Paalan remained on active duty at the
time of his alleged injury, the Tenth Circuit rejected his
argument that he in fact had previously been discharged
from active duty and thus was no longer in active service
PAALAN v. O'ROURKE                                      3



at the time of the alleged denial of medical care.

    Also while incarcerated, Mr. Paalan brought suit in
the Court of Federal Claims seeking back pay for time in
1995 and 1996. Again, he argued that he had in fact been
discharged before his incarceration and had been assigned
to the Naval Fleet Reserve, where he claimed back pay for
the time in 1995 and 1996. The Court of Federal Claims
rejected Mr. Paalan’s claim on claim preclusion grounds:
the Tenth Circuit had already held that Mr. Paalan was
not discharged, remained in active duty and was not
assigned to the Naval Fleet Reserve. His back pay claim
thus was groundless. On appeal, this court affirmed the
judgment of the Court of Federal Claims. Paalan v.
United States, 120 F. App’x 817 (Fed. Cir. 2005)
                             II
   After his dishonorable discharge in 2006, Mr. Paalan
sought veterans’ benefits. His claims were denied by the
regional office, the Board of Veterans’ Appeals and the
Court of Appeals for Veterans Claims. The denials were
grounded on clear law that Mr. Paalan does not contest.
A discharge by reason of a sentence of a general court-
martial bars all veterans’ rights of such a discharged
person for the period of service covered by the dishonora-
ble discharge. 38 U.S.C. § 5303; 38 C.F.R. § 3.12. The
period of service for which Mr. Paalan was dishonorably
discharged is from March of 1989 to January of 2006, the
same period of time for which Mr. Paalan sought veter-
ans’ benefits.
                             III
   On appeal, Mr. Paalan again would like to establish
that he in fact was discharged before his incarceration,
and hence that he was not dishonorably discharged as a
result of this court martial conviction. As noted and held
by the Board of Veterans’ Appeals and the Court of Ap-
4                                       PAALAN v. O'ROURKE




peals for Veterans Claims, Mr. Paalan has twice lost that
argument, and he is precluded from undermining the
validity of his January 17, 2006 dishonorable discharge.
Even were he not so precluded, the facts demonstrate that
he was not discharged prior to incarceration, and his
January 17, 2006 dishonorable discharge is valid.
                            IV
    The jurisdiction of this court to review final judgments
of the Court of Appeals for Veterans Claims is restricted.
38 U.S.C. §§ 7292(a), 7292(d)(2). Absent a plausible
constitutional challenge, there being nonesuch here, we
are barred from resolving factual disputes, and are re-
stricted to issues of interpretation of law. See Conway v.
Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004). In this
appeal, there are no issues of law requiring interpreta-
tion, and no arguments that otherwise invoke our limited
jurisdictional authority. Accordingly, we dismiss the
appeal for want of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.